Title: Master List of Subscribers to Central College, [after 7 May 1817], document 5 in a group of documents on The Founding of the University of Virginia: Central College, 1816–1819, 5 May 1817
From: 
To: 


            
              after 7 May 1817
            
            Subscriptions to the Central College from persons residing in the county of Albemarle and in other counties and places.
            
              
                Names.
                Sum subscribed.
                  
                No. of installments.
              
              
                Albemarle county.
                
                
                
                
                
              
              
                Nathaniel Anderson,
                $100 00
                
                
                
                4 installments.
              
              
                Benjamin Austin,
                100 00
                
                
                
                〃   
              
              
                Nelson Barksdale,
                200 00
                
                
                
                〃   
              
              
                Joseph Bishop,
                200 00
                
                
                
                〃   
              
              
                Nimrod Bramham,
                500 00
                
                
                
                〃   
              
              
                Achillis Broadhead,
                75 00
                
                
                
                〃   
              
              
                Charles Brown,
                100 00
                
                
                
                〃   
              
              
                William Brown,
                20 00
                
                
                
                〃   
              
              
                Elijah Brown,
                100 00
                
                
                
                〃   
              
              
                William Brown,
                25 00
                
                
                
                〃   
              
              
                Samuel Carr,
                500 00
                
                
                
                
              
              
                Frank Carr,
                400 00
                
                
                
                
              
              
                Daniel F. Carr,
                200 00
                
                
                
                
              
              
                James O. Carr,
                300 00
                
                
                
                
              
              
                John F. Carr,
                50 00
                
                
                
                
              
              
                Henry Chiles,
                100 00
                
                
                
                
              
              
                Hugh Chisholm,
                100 00
                
                
                
                
              
              
                James Clarke,
                200 00
                
                
                
                
              
              
                Joseph Coffman,
                50 00
                
                
                
                
              
              
                Charles Cocke,
                500 00
                
                
                
                
              
              
                Robert L. Coleman,
                100 00
                
                
                
                
              
              
                Tucker Coles,
                500 00
                
                
                
                
              
              
                John Coles,
                500 00
                
                
                
                
              
              
                Isaac A. Coles,
                200 00
                
                
                
                
              
              
                Walter Coles,
                200 00
                
                
                
                
              
              
                John H. Craven,
                500 00
                
                
                
                
              
              
                Isaac Curd,
                100 00
                
                
                
                
              
              
                Cash,
                20 00
                
                
                
                
              
              
                Allen Dawson,
                100 00
                
                
                
                
              
              
                Martin Dawson,
                200 00
                
                
                
                
              
              
                James Dinsmore,
                200 00
                
                
                
                
              
              
                Dixon Deadman,
                50 00
                
                
                
                
              
              
                George Divers,
                1,000 00
                
                
                
                
              
              
                Charles Day,
                50 00
                
                
                
                
              
              
                William Dunkum,
                100 00
                
                
                
                
              
              
                John Dunkum,
                100 00
                
                
                
                
              
              
                Thomas Draffen,
                60 00
                
                
                
                
              
              
                Samuel Dyer, sr.,
                400 00
                
                
                
                
              
              
                Samuel Dyer, jr.,
                200 00
                
                
                
                
              
              
                Francis B. Dyer,
                100 00
                
                
                
                
              
              
                Archibald B. Duke,
                50 00
                
                
                
                
              
              
                Richard Duke,
                200 00
                
                
                
                
              
              
                Charles Everitte,
                333 33
                
                
                
                
              
              
                John Fagg,
                100 00
                
                
                
                
              
              
                John Fretwell,
                100 00
                
                
                
                
              
              
                Jesse W. Garth,
                200 00
                
                
                
                
              
              
                Jesse Garth, sr.,
                150 00
                
                
                
                
              
              
                William Garth,
                150 00
                
                
                
                
              
              
                Garland Garth,
                300 00
                
                
                
                
              
              
                Willis D. Garth,
                80 00
                
                
                
                
              
              
                Alexander Garrett,
                500 00
                
                
                
                4 installments
              
              
                Ira Garrett,
                100 00
                
                
                
                
              
              
                James Garnett,
                50 00
                
                
                
                
              
              
                Robert Gentry,
                100 00
                
                
                
                
              
              
                Jeremiah A. Goodman,
                50 00
                
                
                
                
              
              
                William F. Gordon,
                200 00
                
                
                
                
              
              
                John Goss,
                200 00
                
                
                
                
              
              
                Clifton Harris,
                100 00
                
                
                
                
              
              
                Ira Harris,
                100 00
                
                
                
                
              
              
                John Harris,
                1,000 00
                
                
                
                
              
              
                Benjamin Harden,
                100 00
                
                
                
                
              
              
                Charles Harper,
                200 00
                
                
                
                
              
              
                William Hamner,
                20 00
                
                
                
                
              
              
                Andrew Hart,
                100 00
                
                
                
                
              
              
                Samuel L. Hart,
                100 00
                
                
                
                
              
              
                John Hudson,
                100 00
                
                
                
                
              
              
                Thomas Jefferson,
                1,000 00
                
                
                
                
              
              
                John Jones,
                75 00
                
                
                
                
              
              
                David Isaacs,
                200 00
                
                
                
                
              
              
                James Kinsolving, sr.,
                50 00
                
                
                
                
              
              
                George W. Kinsolving,
                50 00
                
                
                
                
              
              
                James Leitch,
                500 00
                
                
                
                
              
              
                William Leitch,
                100 00
                
                
                
                
              
              
                Nicholas H. Lewis,
                300 00
                
                
                
                
              
              
                Howell Lewis,
                200 00
                
                
                
                
              
              
                Jesse Lewis,
                100 00
                
                
                
                4 installments.
              
              
                Reuben Lindsay, sr.,
                1,000 00
                
                
                
                
              
              
                James Lindsay,
                100 00
                
                
                
                
              
              
                Reuben Maury,
                100 00
                
                
                
                
              
              
                Thomas W. Maury,
                100 00
                
                
                
                
              
              
                John H. Marks,
                100 00
                
                
                
                
              
              
                Francis McGehee,
                40 00
                
                
                
                
              
              
                William H. Merewether,
                200 00
                
                
                
                
              
              
                James Minor,
                300 00
                
                
                
                
              
              
                Dabney Minor,
                400 00
                
                
                
                
              
              
                Peter Minor,
                500 00
                
                
                
                5 installments.
              
              
                James Monroe,
                1,000 00
                
                
                
                4  〃   
              
              
                William Morris,
                20 00
                
                
                
                
              
              
                Wilson C. Nicholas,
                1,000 00
                
                
                
                
              
              
                Opie Norris,
                300 00
                
                
                
                
              
              
                Mann Page,
                400 00
                
                
                
                
              
              
                John Patterson,
                1,000 00
                
                
                
                
              
              
                John M. Perry,
                200 00
                
                
                
                
              
              
                Moses Perrygory,
                25 00
                
                
                
                
              
              
                John Pollock,
                200 00
                
                
                
                
              
              
                Peter Porter,
                20 00
                
                
                
                
              
              
                Thomas J. Randolph,
                500 00
                
                
                
                4 installments.
              
              
                Thomas E. Randolph,
                200 00
                
                
                
                
              
              
                John C. Ragland,
                200 00
                
                
                
                
              
              
                Daniel M. Railey,
                100 00
                
                
                
                
              
              
                William J. Robertson,
                100 00
                
                
                
                
              
              
                John Rogers,
                200 00
                
                
                
                
              
              
                William Ragland,
                25 00
                
                
                
                1 installment.
              
              
                James W. Saunders,
                50 00
                
                
                
                
              
              
                John Scott, jr.,
                500 00
                
                
                
                
              
              
                Zachariah Shackleford,
                200 00
                
                
                
                
              
              
                Nelson T. Shelton,
                100 00
                
                
                
                
              
              
                William A. Shelton,
                100 00
                
                
                
                
              
              
                John Slaughter,
                50 00
                
                
                
                
              
              
                Valentine W. Southall,
                200 00
                
                
                
                
              
              
                Lewis Teel,
                100 00
                
                
                
                
              
              
                James H. Terrell,
                200 00
                
                
                
                
              
              
                Martin Thacker,
                60 00
                
                
                
                
              
              
                John L. Thomas,
                100 00
                
                
                
                
              
              
                John Thomas, jr.,
                40 00
                
                
                
                
              
              
                William Watson,
                100 00
                
                
                
                
              
              
                John Watson, L. M.,
                150 00
                
                
                
                
              
              
                John Walker,
                20 00
                
                
                
                
              
              
                James G. Waddle,
                160 00
                
                
                
                
              
              
                Christian Wertenbaker,
                25 00
                
                
                
                
              
              
                John Winn,
                300 00
                
                
                
                
              
              
                Arthur Whitehurst,
                50 00
                
                
                
                
              
              
                Micajah Woods,
                200 00
                
                
                
                
              
              
                Drury Wood,
                100 00
                
                
                
                
              
              
                William Woods, S.,
                200 00
                
                
                
                
              
              
                Richard Woods,
                100 00
                
                
                
                
              
              
                James Wood,
                50 00
                
                
                
                
              
              
                George M. Woods,
                100 00
                
                
                
                
              
              
                Thomas Wood,
                100 00
                
                
                
                
              
              
                
                
                
                
                $27,443 33
                
              
              
                Amherst county.
                
                
                
                
                
              
              
                Richard S. Ellis,
                100 00
                
                
                
                
              
              
                
                
                
                
                100 00
                
              
              
                Buckingham county.
                
                
                
                
                
              
              
                John W. Eppes,
                200 00
                
                
                
                
              
              
                
                
                
                
                200 00
                
              
              
                Cumberland county.
                
                
                
                
                
              
              
                William Bondurant,
                100 00
                
                
                
                
              
              
                George W. Bondurant,
                50 00
                
                
                
                
              
              
                Jerman Baker,
                100 00
                
                
                
                
              
              
                Alex. Cheatwood,
                60 00
                
                
                
                
              
              
                F. B. Deane,
                100 00
                
                
                
                4 installments.
              
              
                William Daniel,
                100 00
                
                
                
                
              
              
                G. H. Fitzgerald,
                40 00
                
                
                
                
              
              
                Randolph Harrison,
                500 00
                
                
                
                
              
              
                Carter E. Harrison,
                100 00
                
                
                
                
              
              
                Thomas H. Harrison,
                200 00
                
                
                
                
              
              
                Jesse Hughes,
                50 00
                
                
                
                
              
              
                James Jennings,
                40 00
                
                
                
                
              
              
                Richard P. James,
                50 00
                
                
                
                
              
              
                John Miller,
                80 00
                
                
                
                
              
              
                John Page,
                100 00
                
                
                
                
              
              
                William Skipwith,
                50 00
                
                
                
                
              
              
                George N. Skipwith,
                100 00
                
                
                
                
              
              
                Stephen W. Trent,
                100 00
                
                
                
                
              
              
                Wm. M. Thornton,
                100 00
                
                
                
                
              
              
                Thomas N. Walton,
                10 00
                
                
                
                
              
              
                Hugh Watson,
                50 00
                
                
                
                
              
              
                William H. Watkins,
                40 00
                
                
                
                
              
              
                D. A. Wilson,
                20 00
                
                
                
                
              
              
                J. B. Woodson,
                20 00
                
                
                
                
              
              
                Charles Woodson,
                30 00
                
                
                
                
              
              
                
                
                
                
                2,190 00
                
              
              
                Fluvanna county.
                
                
                
                
                
              
              
                Wilson J. Cary,
                200 00
                
                
                
                
              
              
                Miles Cary,
                100 00
                
                
                
                
              
              
                John H. Cocke,
                1,000 00
                
                
                
                
              
              
                John Dyer,
                100 00
                
                
                
                
              
              
                John Fuqua,
                40 00
                
                
                
                
              
              
                George Holeman,
                200 00
                
                
                
                
              
              
                Wm. B. Johnson,
                100 00
                
                
                
                
              
              
                Joshua Key,
                40 00
                
                
                
                
              
              
                Jacob Myers,
                100 00
                
                
                
                
              
              
                John R. Perkins,
                40 00
                
                
                
                
              
              
                Wm. Pasture,
                80 00
                
                
                
                
              
              
                Charles A. Scott,
                500 00
                
                
                
                
              
              
                Horatio Wills,
                40 00
                
                
                
                
              
              
                John Winn,
                50 00
                
                
                
                
              
              
                
                
                
                
                2,590 00
                
              
              
                Goochland county.
                
                
                
                
                
              
              
                Benjamin Anderson,
                100 00
                
                
                
                4 installments.
              
              
                William Bolling,
                100 00
                
                
                
                
              
              
                Archibald Bryce, jr.
                50 00
                
                
                
                
              
              
                William F. Carter,
                5 00
                
                
                
                
              
              
                John G. Crouch,
                20 00
                
                
                
                
              
              
                W. Campbell,
                25 00
                
                
                
                
              
              
                Edward Garland,
                100 00
                
                
                
                
              
              
                Thomas Miller,
                100 00
                
                
                
                
              
              
                Thomas Pemberton,
                100 00
                
                
                
                
              
              
                George C. Pickett,
                50 00
                
                
                
                
              
              
                James Pleasants, jr.
                100 00
                
                
                
                
              
              
                Wm. G. Pendleton,
                100 00
                
                
                
                
              
              
                Thomas M. Randolph,
                100 00
                
                
                
                
              
              
                Wm. Salmon,
                5 00
                
                
                
                
              
              
                Richard Sampson,
                50 00
                
                
                
                
              
              
                George S. Smith,
                20 00
                
                
                
                
              
              
                Joseph S. Watkins,
                100 00
                
                
                
                
              
              
                Thomas B. Watkins,
                20 00
                
                
                
                
              
              
                Benjamin P. Watkins,
                20 00
                
                
                
                
              
              
                Tarlton Woodson,
                20 00
                
                
                
                
              
              
                
                
                
                
                
                
              
              
                
                
                
                
                1,185 00
                
              
              
                Loudoun county.
                
                
                
                
                
              
              
                Armstead T. Mason,
                200 00
                
                
                200 00
                
              
              
                Louisa county.
                
                
                
                
                
              
              
                Frederick Harris,
                400 00
                
                
                
                
              
              
                William Morris, jr.
                200 00
                
                
                
                
              
              
                James Minor,
                200 00
                
                
                
                
              
              
                George W. Trueheart,
                200 00
                
                
                
                
              
              
                James Watson,
                200 00
                
                
                
                
              
              
                David Watson,
                200 00
                
                
                
                
              
              
                
                
                
                
                1,400 00
                
              
              
                Lynchburg.
                
                
                
                
                
              
              
                S. J. Harrison,
                200 00
                
                
                
                
              
              
                Charles Johnston,
                200 00
                
                
                
                
              
              
                William Mitchell,
                200 00
                
                
                
                
              
              
                Robert Morris,
                200 00
                
                
                
                
              
              
                Richard Pollard,
                100 00
                
                
                
                
              
              
                Thomas Wells,
                200 00
                
                
                
                
              
              
                Joel Yancey,
                200 00
                
                
                
                
              
              
                
                
                
                
                1,300 00
                
              
              
                Nelson county.
                
                
                
                
                
              
              
                Joseph C. Cabell,
                1,000 00
                
                
                
                
              
              
                William Cabell, sen’r,
                100 00
                
                
                
                
              
              
                Landon Cabell,
                200 00
                
                
                
                
              
              
                George Calloway,
                100 00
                
                
                
                
              
              
                John P. Cobbs,
                200 00
                
                
                
                
              
              
                John Digges,
                50 00
                
                
                
                
              
              
                Henry Dawson,
                24 00
                
                
                
                
              
              
                Spottswood Garland,
                100 00
                
                
                
                
              
              
                William B. Hare,
                100 00
                
                
                
                
              
              
                Robert J. Kincaid,
                50 00
                
                
                
                
              
              
                Samuel Loving,
                50 00
                
                
                
                
              
              
                Thomas S. McClelland,
                100 00
                
                
                
                
              
              
                John Mosby,
                28 00
                
                
                
                
              
              
                Zachariah Nevil,
                50 00
                
                
                
                
              
              
                Robert Rives,
                500 00
                
                
                
                
              
              
                William C. Rives,
                200 00
                
                
                
                
              
              
                Joseph Shelton,
                50 00
                
                
                
                
              
              
                Michael Woods,
                50 00
                
                
                
                
              
              
                
                
                
                
                2,952 00
                
              
              
                Orange county.
                
                
                
                
                
              
              
                Samuel Hardesty,
                30 00
                
                
                
                
              
              
                James Madison,
                1,000 00
                
                
                
                
              
              
                
                
                
                
                1,030 00
                
              
              
                Richmond city.
                
                
                
                
                
              
              
                Edmund Anderson,
                200 00
                
                
                
                
              
              
                William Carter,
                500 00
                
                
                
                
              
              
                John Coalter,
                100 00
                
                
                
                
              
              
                F. W. Gilmer,
                100 00
                
                
                
                
              
              
                Jacqueline B. Harvie,
                500 00
                
                
                
                
              
              
                Jesse B. Key,
                200 00
                
                
                
                
              
              
                Hall Neilson,
                30 00
                
                
                
                
              
              
                Bernard Peyton,
                200 00
                
                
                
                
              
              
                B. Roddy,
                20 00
                
                
                
                
              
              
                Norborne K. Thomas,
                175 00
                
                
                
                
              
              
                St. George Tucker,
                200 00
                
                
                
                
              
              
                
                
                
                
                2,225 00
                
              
              
                Spottsylvania county.
                
                
                
                
                
              
              
                Francis W. Taliaferro,
                400 00
                
                
                
                
              
              
                
                
                
                
                400 00
                
              
              
                Stafford county.
                
                
                
                
                
              
              
                William Brent, Jr.
                100 00
                
                
                
                
              
              
                
                
                
                
                100 00
                
              
              
                Winchester.
                
                
                
                
                
              
              
                Dabney Carr,
                100 00
                
                
                
                
              
              
                Hugh Holmes,
                300 00
                
                
                
                
              
              
                Henry Lee, Jr.
                200 00
                
                
                
                
              
              
                Henry St. George Tucker,
                200 00
                
                
                
                
              
              
                
                
                
                
                800 00
                
              
              
                Albemarle,
                
                
                
                
                27,443 33
              
              
                Amherst,
                
                
                
                
                100 00
              
              
                Buckingham,
                
                
                
                
                200 00
              
              
                Cumberland,
                
                
                
                
                2,190 00
              
              
                Fluvanna,
                
                
                
                
                2,590 00
              
              
                Goochland,
                
                
                
                
                1,185 00
              
              
                Loudoun,
                
                
                
                
                200 00
              
              
                Louisa,
                
                
                
                
                1,400 00
              
              
                Lynchburg,
                
                
                
                
                1,300 00
              
              
                Nelson,
                
                
                
                
                2,952 00
              
              
                Orange,
                
                
                
                
                1,030 00
              
              
                Richmond city,
                
                
                
                
                2,225 00
              
              
                Spottsylvania,
                
                
                
                
                400 00
              
              
                Stafford,
                
                
                
                
                100 00
              
              
                Winchester,
                
                
                
                
                800 00
              
              
                
                
                
                
                
                $44,115 33
              
            
           